Citation Nr: 9914650	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from September 1988 to 
September 1992.  His Form DD 214 indicates that he also 
served on inactive duty for a period of five months.  In 
addition, a review of the record shows that he continued to 
serve in the Reserves after separation from active duty in 
September 1992.  However, only one period of active duty for 
training has been verified.  This period of active duty was 
July 11 to 27, 1994.

The Board remanded this case for further development in 
November 1997.  The Board notes that the veteran did not 
respond to the RO's request to identify the reserve units 
with which he served, to provide specific information about 
his active duty for training periods, and to identify 
additional health care providers who had treated him for his 
lower back disability.

Nonetheless, the Board had also specifically asked the RO to 
verify the veteran's dates and types of service, and to 
obtain service medical records under the veteran's name 
and/or service number from the Navy and Marine Corps Reserve 
Readiness Center in New Orleans, Louisiana and from the Field 
Medical Service School, Marine Corps Base, Camp Pendleton, 
California.  The record does not show that this was done, nor 
does the record document why these actions were not taken, 
e.g., whether there is specific information or authorization 
that must be provided by the veteran before these actions may 
be taken by the RO.

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  It is 
error for the Board to fail to insure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO should verify the veteran's 
dates and types of service.  If the RO is 
unable to verify additional service, 
e.g., through the veteran's service 
personnel records, the RO should document 
in the record why this is so.

2.  The RO should make a specific attempt 
to obtain service medical records and 
clinical medical records under the 
veteran's name and/or service number from 
each reserve unit to which the veteran 
was assigned.  In particular, the RO 
should make a specific attempt to obtain 
service medical records and clinical 
medical records compiled under the 
veteran's name and/or service number for 
treatment he received while affiliated 
with the Navy and Marine Corps Reserve 
Readiness Center in New Orleans, 
Louisiana, and Field Medical Service 
School, Marine Corps Base, Camp 
Pendleton, California.  If the RO is 
unable to do so based upon the current 
record, the RO should document in the 
record why this is so.  

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a lower back disability.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran is hereby 
reminded that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


